Citation Nr: 0913924	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a bilateral knee 
disability, to include Osgood-Schlatter's disease and 
osteoarthritis.

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from November 1976 to 
October 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2006.  This matter was 
originally on appeal from rating decisions dated in December 
2002 and August 2003 of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Louis, Missouri.

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded for additional evidentiary 
development.  The appellant is currently receiving disability 
benefits from the Social Security Administration (SSA).  In 
January 2008, VA received from the Veteran a copy of a July 
2007 SSA Decision.  Although SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's medical and 
adjudication records from the Social 
Security Administration. All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

